Citation Nr: 0010021	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-31 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a compensable evaluation for residuals of 
a right knee medial meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to March 
1991.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  This case was previously 
before the Board in July 1999, at which time it was remanded 
for additional development. In that decision, the Board held 
that the veteran's claim for service connection was well-
grounded. This issue will therefore be decided on the merits. 
The case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1. The VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to the claim of 
entitlement to a compensable evaluation for residuals of a 
right knee medial meniscectomy.

2. A chronic low back disorder did not have its onset in 
service and is not related to any incident therein or to the 
service-connected right knee disability.

3.  The current symptoms and manifestations of the veteran's 
right knee disability include subjective complaints of pain 
and instability unsupported by objective evidence of a knee 
disability.



CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by active service, and is not due to or aggravated 
by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

2.  The schedular criteria for a compensable evaluation for 
residuals of a right knee medial meniscectomy have not been 
met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.31, 4.40, 4.41, 
4.42, 4.45, 4.59, 4.71a, and Diagnostic Code 5259 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran sought 
treatment for radiating low back pain after bending down to 
lift a 90-pound bag of sugar in June 1981.  Muscular back 
pain was diagnosed.  During follow-up treatment the next day, 
the veteran complained of back pain with tenderness and a 
full, but uncomfortable, range of motion.  His condition was 
noted to be improving.  While tenderness was noted during 
treatment the following day, the record indicates that the 
veteran's back pain was much better.

A January 1990 emergency room report notes that the veteran 
experienced a popping sensation in his right knee earlier in 
the day, and was unable to straighten his right lower 
extremity.  He was subsequently able to "pop" his right 
knee by bending down and straightening his leg.  A physical 
examination of the right knee revealed minimal effusion 
medially, and a range of motion from 15 to 120 degrees.  X-
rays of the right knee were normal.  The diagnostic 
impression was ligamentous strain vs. rule out meniscus tear 
of the right knee.

The veteran underwent arthroscopic debridement and removal of 
a right medial meniscus tear in February 1990.  He developed 
complications consisting of infection and necrotic skin that 
required debridement.  

According to findings of a December 1990 Medical Board 
report, the veteran experienced chronic right knee pain with 
prolonged walking, running or stooping, and occasional knee 
swelling.  The prognosis was poor, and it was noted that the 
veteran would "probably always suffer knee pain."  

A March 1991 VA emergency room report, dated five days after 
the veteran's separation from service, notes complaints of 
low back pain.  The veteran explained that his back pain 
increased in severity following a right knee injury in 
service, and indicated that he experienced intermittent back 
pain since undergoing a right knee operation the previous 
year.  He reported increased low back pain since attempting 
to help a friend lift a motorcycle into a truck four days 
earlier.  He described intermittent, sharp back pain with no 
radiation, numbness or tingling.  The diagnostic impression 
was "low back pain, may be exacerbations from knee injury 
and the way he is presently walking, and also recently 
exacerbated by lifting."

The following month, the veteran filed a claim of entitlement 
to service connection for a back disorder, and right knee 
disability.

According to a June 1991 VA orthopedic examination report, 
the examiner did not review the veteran's claim file.  The 
veteran gave a history of back injury in service in June 
1981, when he attempted to lift a heavy bag of sugar.  He 
explained that he felt his back snap, and was told he pulled 
a muscle.  He reported that he subsequently pulled the muscle 
two more times.  Current complaints included right knee pain 
and swelling after walking for 1/2 hour, and difficulty bending 
and walking due to low back pain.  

On physical examination, the veteran walked with a limp 
favoring his right leg.  His left leg appeared to be 1/8 inch 
shorter than his right, and his pelvis was noted to tilt in 
that direction.  He was able to squat 3/4 of the way to the 
floor without complaining of right knee pain, and range of 
motion of the right knee was full.  Pain and crepitation was 
noted during maneuvers, and the right knee appeared to be 
unstable on weight bearing.  There was no swelling, effusion, 
or subluxation of the right knee.  

An examination of the lumbar spine revealed forward flexion 
to 75 degrees, backward extension to 15 degrees, lateral 
flexion to 40 degrees, and rotation to 15 degrees.  On 
bending 3/4 of the way to the floor, the veteran complained of 
low back pain and spasms without radiation to the hips or 
legs.  The pertinent diagnoses were chronic low back pain 
secondary to a history of injury, residuals of a medial 
meniscus injury status post right knee meniscectomy, and 
history of chondromalacia of the medial femoral condoyle.

Consequently, a July 1991 rating decision granted service 
connection for the veteran's right knee disability, and 
assigned a 10 percent evaluation, and denied service 
connection for his low back disorder.

On VA orthopedic examination in July 1993, the veteran 
complained of back problems, and indicated that he was unable 
to run or lift heavy weights due to his right knee 
disability.  A physical examination revealed no deformity, 
atrophy, swelling or discoloration of the right lower 
extremity, and the veteran was able to walk on his toes and 
heels without difficulty.  Straight leg raising was to 70 
degrees on the right, and range of motion of the right knee 
was to 130 degrees.  X-rays of the right knee were normal.  
The pertinent diagnosis was history of torn medial meniscus 
of the right knee status post arthroscopic resection of the 
meniscus, healed, with slight limitation of motion.

During a November 1993 personal hearing, the veteran 
testified that he experienced right knee pain after walking 
for five to 10 minutes, and pain and swelling of the knee 
with prolonged standing or walking.  Transcript (T.) at 2-3 
and 6-7.  He explained that he treated the pain and swelling 
with rest, Tylenol, and ice packs.  T. at 7.  According to 
the veteran, following a back injury at work, his physician 
opined that his back disorder "could very possibly be 
connected" to his service-connected right knee disability.  
T. at 7-8.

A November 1993 private medical report indicates that the 
veteran complained that he could not jog, and was unable to 
walk more than five blocks without experiencing discomfort.  
A physical examination revealed a full range of motion, and 
1+ crepitus on flexion and extension.  There was no swelling 
or tenderness, and the right knee was stable.

Consequently, the RO reduced the 10 percent rating in effect 
for the veteran's service-connected right knee disability to 
a noncompensable evaluation the following month. 

A December 1993 private orthopedic examination report notes 
complaints of right knee pain after walking for 10 minutes, 
and swelling of the knee with prolonged sitting or standing.  
The veteran denied experiencing any locking of the knee, and 
indicated that his knee had never given way.  He explained 
that while he experienced some intermittent backaches with 
heavy lifting after initially entering service, his back 
"problems" began at approximately the same time as his knee 
problem.  He reported intermittent soreness in his lower 
back, which was very frequently presently, but denied 
radiating pain, numbness, tingling, weakness or incontinence.  
He reported that his back pain was worse in the morning, and 
better after he had "been on his feet and working through 
the day."  

The veteran walked with a normal heel/toe reciprocal gait, 
without any apparent limp, and was able to stand and squat.  
The report notes 1/2 cm of atrophy of the right quadriceps.  
Range of motion of the right knee was from 0 to 145 degrees 
with slight crepitation.  No tenderness or instability was 
noted.  Lachman's test was 1+ positive with a firm endpoint, 
McMurray's sign was negative, and a pivot shift test was 
negative.  An examination of the spine showed normal 
contours, and localized tenderness at the L4-L5 level.  

The diagnostic impression was history of degenerative changes 
in the right knee, status-post meniscectomy, chondral 
cartilage degeneration, and Grade I spondylolisthesis of L5 
on S1 currently causing intermittent low back pain symptoms 
without any evidence of radiculopathy.  The examiner opined 
that the veteran may develop progressive degenerative 
arthritis of the right knee in the future, and his back 
disorder may cause exacerbation and remissions of low back 
pain, requiring surgical treatment.

VA outpatient records dated from May to September 1995 note 
complaints of low back pain for approximately six years.  The 
veteran gave a history of multiple lifting injuries in 
service from 1981 to 1991, and indicated that he currently 
worked as a building supervisor with no lifting required.  
Bilateral spondylolisthesis and degenerative joint disease 
was diagnosed, and the veteran underwent treatment to reduce 
his back pain.

A September 1995 VA orthopedic examination report notes a 
history of intermittent back pain since boot camp, which had 
become continuous over the last six or seven years.  The 
veteran complained that his back and right knee were 
"killing" him.  He reported that he was unable to sleep on 
his stomach, and indicated that he used a TENS unit and took 
Tylenol #3 for pain.  On physical examination, the veteran 
walked with a slight limp favoring his right leg.  He could 
walk on his toes and heels, and squatted without difficulty.  
Right knee flexion was to 135 degrees, and straight leg 
raising was to 50 degrees with pain.  The veteran's mid 
thighs were both 17 1/2 inches in circumference, his right knee 
was 14 inches, his left knee was 13 3/4 inches, his right mid 
calf was 13 1/2 inches, and his left mid calf was 14 inches.  
Patellar and Achilles' reflexes were symmetrical.  An 
examination of the back revealed bilateral paralumbar muscle 
spasm, and a limitation of flexion.  An X-ray study of the 
right knee was normal, and X-rays of the lumbar spine showed 
bilateral spondylolysis at L5 with Grade I spondylolisthesis.  
The diagnostic impression was chronic mechanical low back 
pain due to spondylolisthesis, and history of a medial 
meniscus tear, status post arthroscopic surgical excision, 
currently without objective evidence of residual disability.

During a May 1999 travel Board hearing, the veteran testified 
that he underwent a right knee meniscectomy during service, 
and subsequently developed an infection.  T. at 2.  He 
explained that he could no longer perform his duties as a 
gunner's mate, and was medically discharged from service.  T. 
at 2.  The veteran reported that his right knee felt 
unstable, and indicated that he wore a knee brace for 
support.  T. at 4 and 6.  He explained that he was unable to 
jog or play sports due to his service-connected right knee 
disability.  T. at 7.   He testified that he experienced back 
pain following his right knee injury, and stated that his 
physician related his back pain to his limping on his right 
knee.  T.  8.  He reported experiencing deep, dull low back 
pain, which occasionally radiated down his right leg into his 
thigh.  He related that his low back pain interfered with his 
sleep.  T. at 9-10.  He.  T. at 10.

The Board remanded the case to the RO for further development 
in July 1999.  In particular, the Board directed the RO to 
schedule VA examinations to determine the nature and etiology 
of all current back pathology, and to ascertain the severity 
of the veteran's service-connected right knee disability. 

On VA orthopedic examination in November 1999, the veteran 
reported constant, dull low back pain, and indicated that he 
could only sleep on his left side.  He reported using a TENS 
unit on his low back since 1995, and indicated that he took 
Vicodin and a muscle relaxant for severe pain.  He complained 
of right knee pain, which was aggravated with climbing 
stairs, and prolonged sitting and standing, and indicated 
that his knee pain "makes his back pain worse."  He 
explained that his knee swells when "aggravated," and 
indicated that he frequently put ice packs on it. 

The veteran walked "well without a limp" on physical 
examination.  Normal lordosis of the lumbar spine was noted, 
and there was no palpable spasm in the lumbar paravertebral 
muscles.  According to the report, the veteran actively 
resisted all attempts of motion in the lumbar spine, and 
"[a]ny slight touch to the low back cause[d] him to jump and 
complain of pain."  Straight leg raising was negative, 
reflexes in the lower extremity were normal, and there was no 
evidence of motor weakness.   Range of motion of the right 
knee was from 0 to 150 degrees without pain, and there was no 
weakened movement to resistance.  No effusion, synovial 
thickening, or crepitus was noted.  The ligaments were 
intact, and the collateral ligaments were firm.  Lachman's 
test, drawer tests, and cartilage tests were negative.  The 
thighs measured 16 inches bilaterally, and the calves 
measured 141/2 inches bilaterally.  An X-ray study of the 
lumbar spine revealed a complete loss of the L5 and S1 disc 
space, and a first-degree slip at L5-S1, essentially 
resulting in total fusion at L5-S1.  X-rays of the right knee 
were normal.

The final assessment was status post meniscectomy of the 
right knee with no objective findings of disability on 
examination, and low back pain with underlying 
spondylolisthesis at L5-S1.  Following a review of the claims 
folder, the examiner opined that the veteran's current back 
disorder was not related to service, or to the veteran's 
service-connected right knee disability.  In addition, the 
physician explained that physical examination of the right 
knee revealed no evidence of weakened movement, excess 
fatigability, incoordination, or functional impairment.
 
During a November 1999 neurological examination, the veteran 
gave a history of low back pain since 1981.  He explained 
that he subsequently injured his right knee, and opined that 
his service-connected right knee disability "probably makes 
his low back pain worse."  A neurological examination showed 
marked restriction from low back pain with approximately 6 of 
10 degrees of forward bending, and less than 5 degrees of 
backward and lateral bending.  No sensory deficits were 
noted.  The report indicates that "little movement" caused 
severe back pain, and straight leg raising was not performed 
due to pain.  Deep tendon reflexes were 2+ bilaterally, and 
there was no Babinski reflex.  Cranial nerves were intact, 
and no gross cerebellar ataxia was noted.  The diagnostic 
impression was mechanical low back pain with no nervous 
system involvement.

A December 1999 addendum to the November 1999 neurology 
examination report notes that "[n]ormally both legs and low 
back support his body weight and when he had a back strain 
which affected his low back weight bearing already [sic].  If 
his right knee was injured, it would put more burden for the 
low back and the left leg body weight bearing [sic].  Over 
the years, his low back would be slowly deteriorated and 
because of his left had been carrying a good part of his body 
weight bearing too, he told me that his leg began to hurt 
[sic]."
 

Analysis

I.  Service Connection Claim

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. 
§ 3.310(a) (1999).  

The Board notes that in Allen v. Brown, 7 Vet. App. 439 
(1995), a veteran sought service connection for left hip and 
knee disorders as secondary to his service-connected right 
knee disorder under 38 C.F.R. § 3.310. Specifically, the 
Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id. 

With respect to the direct service connection assertion made 
by the veteran, the veteran's service medical records show 
treatment for back pain in June 1981, and the record reflects 
post-service treatment for low back pain, including emergency 
room treatment five days after the veteran's separation from 
service. Further, the evidence details a continuity of low 
back complaints and findings subsequent to his separation 
from service. The VA orthopedic physician who examined the 
veteran in November 1999, and reviewed the file in its 
entirety, however, unambiguously concluded that the veteran's 
low back disability was not related to service. No competent 
medical evidence to the contrary has been presented. 
Accordingly, service connection for a low back disability on 
a direct incurrence basis is not in order.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303. 

The veteran also has essentially contended that he has 
favored his service-connected right knee over the years, 
aggravating his nonservice-connected low back disorder.  
However, lay medical assertions to the effect that there is 
an association between the veteran's low back disorder, and 
his service-connected right knee disability have no probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 
296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. 
Brown, 4 Vet. App. 565, 657 (1993).  On the issue of medical 
causation, the Court has been clear.  Hyder, 1 Vet. App. 
at 225 and Contreras v. Brown, 5 Vet. App. 492 (1993).  See 
also Boeck v. Brown, 6 Vet. App. 14 (1993).  Simply stated, 
the veteran is not competent to diagnose the etiology of his 
current back disability.  Grottveit, 5 Vet. App. at 93.

At the personal hearing in November 1993, the veteran 
testified that his physician related that his back disorder 
"could very possibly be connected" to his service-connected 
right knee disability.  The Board must respectfully point out 
to the veteran that the Court has held:

. . . that the connection between what a 
physician said and the layman's account of 
what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute 'medical' evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The only competent evidence linking the veteran's back 
disorder to his service-connected right knee disability 
consists of a December 1999 addendum to the November 1999 VA 
neurology examination report.  The Board finds that this 
opinion is clearly couched in terms of possibility, and is no 
more than speculative.

The degree of medical certainty that is necessary for a 
medical opinion, sufficient to establish a plausible medical 
nexus, has been repeatedly discussed by the Court, with no 
clear picture resulting.  See Hicks v. West, 12 Vet. App. 86, 
90-91 (1998) (discussing previous court findings regarding 
syntax necessary to establish medical nexus).  The Court has 
recognized that the determination, of what is a speculative 
opinion, is fact specific.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  However, in Bloom the Court recognized that an 
opinion, with no clinical data or other rationale to support 
it or other evidence of record to give it substance, was 
"purely speculative".  Id.  Service connection may not be 
based on resort to speculation or remote possibility.  See 38 
C.F.R. § 3.102 (1999); see also Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Bostain, 11 Vet. App. at 127. 

The Board notes that the December 1999 addendum does not 
indicate that the veteran's claims file was reviewed, and 
provides no clinical data or other rationale in support of 
the opinion.  In fact, the report appears to be based 
entirely on the medical history provided by the veteran.  The 
Court has held that the mere transcription of statements of 
medical history from a claimant by a medical provider can not 
turn those statements into medical findings.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  See also, Black v. Brown, 5 
Vet. App. 177, 180 (1993) (stating medical evidence is 
inadequate where a medical opinion is a general conclusion 
based on history furnished by the appellant and on 
unsupported clinical evidence).  As the December 1999 opinion 
is unsupported and unexplained, the Board considers it to be 
purely speculative in nature. Again, the VA orthopedist, 
following examination and a review of the record in November 
1999, clearly held that the current low back pathology was 
not related to the service-connected right knee disability. 

As there is no competent medical evidence showing a nexus 
between the veteran's back disorder and injury or disease in 
service, or the veteran's service-connected right knee 
disability, the claim must be denied.  38 C.F.R. § 3.310.


II. Increased Rating Claim

The Board notes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), based upon his 
evidentiary assertions of increased disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Further, after reviewing 
the record, the Board is satisfied that all the relevant 
facts have been fully developed and that the case is properly 
in appellate status.  The record is devoid of any indication 
that there are other records available which might be 
relevant to the issue of entitlement to an increased 
evaluation for a right knee disability.  Therefore, no 
further assistance to the veteran is required in order to 
comply with the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a).  Based on the evidence currently of 
record, further evaluation or development is not warranted.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. § 4.2 
(1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The veteran's right knee disability has been evaluated as 
noncompensably disabling under Diagnostic Code 5259.  
Diagnostic Codes 5258 and 5259 provide for a 10 percent 
disability evaluation for removal of semilunar cartilage, 
which is symptomatic, and a 20 percent disability evaluation 
for dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, respectively.  
38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 (1999).

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  The rating schedule provides a 
30 percent rating for limitation of flexion of the leg to 15 
degrees, a 20 percent rating for flexion limited to 30 
degrees, a 10 percent rating for flexion limited to 45 
degrees, and a noncompensable rating for flexion limited to 
60 degrees.  Diagnostic Code 5260 (1999).  Under Diagnostic 
Code 5261, a 30 percent rating is provided for extension of 
the leg limited to 20 degrees, a 20 percent rating where 
extension is limited to 15 degrees, a 10 percent rating where 
extension is limited to 10 degrees and a noncompensable 
rating where extension is limited to 5 degrees.

Although the veteran had surgery in February 1990 for a torn 
medial meniscus of the right knee, with removal of part of 
his meniscus, the most recent VA orthopedic examination 
showed no objective signs of functional impairment.  There 
was no swelling, deformity, subluxation, lateral instability, 
non-union, loose motion, or malunion on VA examination in 
November 1999.  In addition, range of motion of the right 
knee was normal.  As the veteran's right knee is not 
symptomatic, a compensable evaluation is not warranted under 
either Diagnostic Code 5258 or Diagnostic Code 5259. 

The veteran asserts that his service-connected right knee 
disability causes pain, and limits his daily activities.  
However, the medical evidence obtained upon VA examination in 
November 1999 does not reflect a disability picture that 
could be characterized as even slight, the lowest level of 
disability required to be present for a compensable rating.  
The examination, which included X-rays of the right knee, 
revealed a normal knee.  The examining physician found no 
pathology indicative of a right knee disability, and 
concluded that there was no evidence of weakened movement, 
excess fatigability, incoordination, or functional 
impairment.

The Board has considered whether application of the rating 
criteria for a different Diagnostic Code might avail the 
veteran the opportunity for a compensable rating.  In that 
regard, it is noted that Diagnostic Codes 5256 through 5263 
address disability of the knee and leg.  The record does not 
suggest the veteran suffers from ankylosis of the knee, nor 
is there any evidence of limitation of motion, nonunion or 
malunion of the tibia and fibula, or genu recurvatum.  
Accordingly, Diagnostic Codes 5256, 5260, 5261, 5262 and 5263 
are not for application based on this record.  Further, the 
record is devoid of findings of lateral instability or 
recurrent subluxation that could support a compensable rating 
under Diagnostic Code 5257.  

The Board finds that the veteran's subjective complaints of 
pain are not supported by objective findings.  After 
reviewing the claims file and examining the veteran, the 
physician who performed the November 1999 VA examination 
concluded that there were no objective findings of a right 
knee disability.  The Board finds this opinion to be by far 
the most probative evidence in the record on the overall 
disability resulting from the service-connected disability.

In the absence of any objective findings that would confirm 
impairment of the veteran's service-connected right knee 
disability, the Board finds no basis for an award in excess 
of the currently assigned noncompensable rating.  The 
negative evidence clearly outweighs the positive evidence and 
thus the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107.

The veteran has not asserted, and the record does not 
reflect, that the symptoms and manifestations of his service-
connected right knee disability require frequent 
hospitalization.  Similarly, he has not reported that he 
experiences marked interference with employment as the result 
of his knee disability.  The evidence he has presented does 
not reflect a disability picture that is so exceptional or 
unusual that it is not adequately represented by VA's Rating 
Schedule.  Accordingly, the Board does not find that 
additional action is warranted under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to a compensable evaluation for residuals of a 
right knee medial meniscectomy with slight joint instability 
is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

